Citation Nr: 1535714	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a service-connected right ankle disability. 

2.  Entitlement to an initial rating higher than 10 percent for a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, with jurisdiction later being transferred to the RO in Chicago, Illinois.  That rating decision granted service connection for right ankle strain and left knee strain, and denied service connection for a right knee disability.  The Veteran contested the assigned 10 percent ratings for right ankle strain and left knee strain, as well as the denial of service connection for a right knee disability.

In May 2014, the Board remanded the appeal for further development, and instructed the RO/Appeals Management Center (AMC) to obtain any outstanding VA treatment records, invite the Veteran to submit any outstanding, pertinent records (or authorize VA to obtain such records), and afford the Veteran an updated VA examination.  During the course of the remand, the AMC issued a rating decision in October 2014 that granted service connection for a right knee disability and assigned a 10 percent rating.  As the benefit was granted and the Veteran did not express disagreement with the rating assigned for the right knee, that issue is no longer before the Board. 

As to the remaining issues, the record reflects that there has been substantial compliance with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2014, the AMC updated the Veteran's VA treatment records and sent a letter to the Veteran requesting updated private treatment records and providing the authorization forms.  The Veteran did not respond with any additional private treatment records or authorizations.  The Veteran was afforded a VA examination in June 2014 that addressed the current severity of his right ankle and left knee disabilities.  Since there has been substantial compliance with the Board's remand directives, the case is ready for adjudication. 

The Veteran has not asserted, and the record does not reflect, that his service-connected disabilities render him unemployable.  As such, a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right ankle disability has been manifested by stiffness, pain, less movement than usual, and pain on movement, with plantar flexion to 30 degrees and dorsiflexion to 15 degrees; joint stability testing was normal, and there was no ankylosis, shin splints, stress fractures, Achilles tendonitis, malunion of the os calcis or astragalus, or astragalectomy.        

2.  During the appeal period, the Veteran's left knee disability has been manifested by left knee extension at most limited to 10 degrees, and flexion not limited, as well as by stiffness, occasional swelling, pain on movement, deformity, and slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5270-5274 (2014).

2.  The criteria for an initial, separate rating of 10 percent for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).

3.  The criteria for an initial rating higher than 10 percent for either instability or for limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

The appeal as to the ratings assigned for the right ankle and left knee disabilities arise from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.  The Veteran was provided with VA examinations in April 2006 (ankle and knee), November 2013 (knee), and June 2014 (ankle and knee) that addressed the pertinent criteria for rating ankle and knee disabilities.  The examination reports are adequate because they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, VA's duties to notify and assist have been met.  

Ratings - In General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
 
Right Ankle

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be used to evaluate impairment resulting from service-connected ankle disabilities.

Diagnostic Codes 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the ankle.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  Under DC 5024, tenosynovitis should also be rated as degenerative arthritis under DC 5003.   

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).

Under DC 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.

Under DC 5271, moderate limited motion of the ankle warrants a 10 percent rating. Marked limited motion of the ankle warrants a 20 percent rating.

Under DC 5272, ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent rating.  Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position warrants a 20 percent rating.

Under DC 5273, a malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating.  A malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.

Under DC 5274, an astragalectomy warrants a 20 percent rating.

For rating purposes, normal range of motion in an ankle joint is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2014).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in March 2012, the new criteria apply.  Id.

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804. 

The RO has evaluated the Veteran's right ankle disability as 10 percent disabling under DC 5299-5024 for the entire period on appeal (i.e. since July 11, 2005).  The hyphenated code is intended to show that the Veteran's ankle disability is rated analogously to tenosynovitis.  See 38 C.F.R. § 4.20 (2014) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2014) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").   

In April 2006, the Veteran underwent a VA ankle examination.  The examiner noted that arthritis was present in the ankle.  The Veteran reported that he experienced weakness, stiffness in the early morning, stiffness after running, light swelling, giving way, weakness in the ankle, lack of endurance, pain, and fatigability.  The Veteran stated that the pain was constant, aching and sharp, and rated the pain level as 7/10.  The Veteran reported that during the pain he could function without medication.  The examiner determined that the functional impairment caused difficulty walking and climbing stairs, and appeared to result in one day lost from work per week.  On physical examination, the right ankle showed tenderness, but no deformity.  The examiner measured dorsiflexion to 20 degrees (noted as full range of motion) with pain occurring at 20 degrees, and plantar flexion to 40 degrees (45 degrees noted as normal range of motion), with pain beginning at 40 degrees.  The examiner noted that after repetitive use testing, the joint function was additionally limited by pain, and that pain was the major functional impact.  He noted that the joint function was not limited by any other factors.     

According to an April 2010 VA prosthetics note, the Veteran was fitted for an ankle stabilizer brace.  A September 2010 VA treatment note reflects left ankle symptoms greater than right ankle symptoms, and a possible instability component. 

A December 2010 VA treatment note reflects that the Veteran experienced bilateral ankle instability, and he continued to receive treatment for ankle strengthening and use braces. 

In a June 2011 letter, the Veteran stated that he had been issued ankle braces from VA.  He reported constant stiffness and pain that he said prevented him from doing the activities of a normal 33 year old.  

According to an October 2011 VA treatment note, the Veteran complained of bilateral ankle instability, and he continued to receive treatment for ankle strengthening and use braces. 

A February 2014 VA treatment note reflects that the Veteran felt his ankle was doing well and did not wish any further treatment for his ankle at that time.  

In June 2014, the Veteran was afforded a VA ankle examination.  The examiner noted that the Veteran had undergone surgery for an inversion injury in 2005.  The Veteran reported stiffness, pain, and instability in his ankle.  He did not report any flare-ups of the ankle.  Range of motion testing revealed right ankle plantar flexion to 30 degrees, with objective evidence of painful motion beginning at 30 degrees, and right ankle dorsiflexion to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  Repetitive use testing did not reflect any additional loss of range of motion.  The examiner noted that the Veteran's right ankle functional impairment included less movement than usual and pain on movement.  Muscle strength testing and joint stability testing were normal, and ankylosis of the ankle was not present.  The examiner noted that the Veteran had a surgical scar on his right ankle, but that the total area of the scar was not greater than 39 square centimeters.  The scar was not noted to be painful or unstable.  The examination report reflects that the Veteran regularly used an ankle brace to walk.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, malunion of the os calcis or astragalus, or an astragalectomy.       

The Board finds that, during the period on appeal, a rating higher than 10 percent is not warranted for the Veteran's right ankle disability.  First, the Board considers the application of DC 5024 (rated under DC 5003, degenerative arthritis).  Both VA ankle examination reports reflect that the Veteran has documented right ankle arthritis.  The ankle is considered a major joint under VA regulations.  While the Veteran additionally has arthritis in his left ankle and in both knees, each of those disabilities is already separately and compensably rated.  Therefore, a 20 percent rating is not warranted under DC 5003 for X-ray evidence of involvement of two or more major joints, because the Veteran's other major joints that are service connected are already separately rated, and pyramiding is not permitted.  See 38 C.F.R. § 4.14.  Additionally, during each of the Veteran's VA examinations he denied flare-ups and only described a waxing and waning of symptoms, which does not rise to the level of incapacitating episodes so as to warrant a 20 percent rating under DC 5003.    

The Board has considered the other applicable diagnostic codes pertaining to the ankle to determine whether higher ratings would be available to the Veteran under an alternative code.  In this case, ratings under DC 5270 or 5272 are not warranted because the evidence shows that the Veteran has not had ankylosis of the right ankle or of the subastragalar or tarsal joints during the appellate period.   

DCs 5273 and 5274 are also not applicable because there is no evidence of malunion of the os calcis or astragalus, and no evidence of an astragalectomy. 

Next, the Board considers DC 5271 (limited motion of the ankle), which allows for a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  In this case, the Veteran right ankle is already rated as 10 percent disabling, so the remaining question is whether he satisfies the criteria for the higher (i.e. 20 percent) rating.  

The Veteran's left ankle disability has been characterized by weakness, stiffness in the early morning, stiffness after running, light swelling, giving way, weakness in the ankle, lack of endurance, pain, and fatigability.  During the entire appeal period, dorsiflexion was at most limited to 15 degrees (with 20 degrees being normal range of motion).  See June 2014 VA examination report.  Plantar flexion was at most limited to 30 degrees (with 45 degrees being normal range of motion).  See id.  After repetitive use testing, the joint function was additionally limited by pain, and that pain was consistently noted to be the major functional impact, although less movement than usual and pain on movement were also noted during the most recent VA examination.  

The Veteran's VA treatment records reflect that his left ankle symptoms were often greater than his right ankle symptoms.  See, e.g., September 2010 VA treatment note.  The Veteran's VA and private treatment records indicate he used an ankle brace, and there is some indication of ankle instability.  See, e.g., December 2010 VA treatment note.  However, despite some notations of ankle instability in the Veteran's VA treatment notes, muscle strength testing and joint stability testing were found to be normal when formally tested on examination, first in 2006 and most recently in 2014.  Additionally, the Veteran's later treatment records reflect improvement of the condition.  For example, a February 2014 VA treatment note reflects that the Veteran felt his ankle was doing well and did not wish any further treatment of his ankle at that time.

Given that the Veteran displayed a substantial full range of motion of the right ankle on examination both during the beginning of the period on appeal (2006) and most recently (2014), and given that the Veteran's VA and private treatment records show long periods of relative stability and/or lack of treatment during the appellate period, it would be inappropriate to assign a 20 percent rating for "marked" limitation of motion under DC 5271.  Neither VA examiner characterized the Veteran's right ankle disability as "marked," and while the earlier VA examination report noted that he missed approximately one day of work per week as a result of his right ankle, this finding is an outlier when compared with the rest of the evidence of record.  Notably, and as discussed in greater detail in the below section, the Veteran's treatment records reflect that, after his various injuries were repaired, he has been physically active, including jogging, running, and playing basketball.  

While the record reflects that the Veteran has a surgical scar on his right ankle, the total area of the scar is not greater than 39 square centimeters, and the evidence does not indicate that the scar is painful or unstable.  As such, separate ratings under DCs 7802, 7802, and 7804 are not available for the Veteran's right ankle scar.

In summary, the evidence preponderates against the assignment of a schedular rating higher than 10 percent for the Veteran's right ankle disability.  

Left Knee

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a , DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in different planes of movement were each compensable.  Id.  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

The RO has evaluated the Veteran's left knee disability as 10 percent disabling under DC 5299-5024 for the entire period on appeal (i.e. since July 11, 2005).  The hyphenated code is intended to show that the Veteran's knee disability is rated analogously to tenosynovitis.  See 38 C.F.R. § 4.20 (2014) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2014) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").   

In April 2006, the Veteran underwent a VA knee examination.  The examiner noted that arthritis was present in the left knee.  The Veteran reported that he experienced weakness, stiffness, swelling after working out or running, giving way when walking, and locking when going up and down stairs.  The Veteran stated that the pain was constant, aching and sharp, and rated the pain level as 8/10.  The Veteran subjectively reported that during the pain he could function with medication.  The examiner determined there was no functional impairment resulting from this condition and that the condition did not result in any time lost from work.  On physical examination, the left knee showed signs of tenderness, but did not show any signs of edema, effusion, weakness, redness, heat, abnormal movement or guarding of movement.  The examiner measured flexion to 140 degrees and extension to 0 degrees.  The examiner noted that after repetitive use testing, the joint function was additionally limited by pain, and that pain was the major functional impact.  He noted that the joint function of the left knee was not limited by any other factors.  The examiner also noted that stability testing of the knee was within normal limits.        

According to a June 2010 private treatment note from Washington University School of Medicine, the Veteran was a new patient who had injured his left knee during a basketball game the previous day.  The doctor recommended surgery to repair the left patellar tendon.  

A July 2010 private treatment note from Washington University School of Medicine reflects that the Veteran experienced pain every day, that his current level of pain was 2/10, and that the worst it had been in the last few days was 4/10.  Physical examination showed trace effusion.  The doctor determined that the Veteran was doing well for his first postoperative visit following surgery.  

An August 2010 VA primary care note states that the Veteran had undergone left knee surgery in June 2010 and was doing well after surgery.  A September 2010 VA treatment note reflects bilateral anterior knee pain.  The Veteran was fitted for a knee brace the following month.   

According to an August 2010 private treatment note from Washington University School of Medicine, the Veteran was not experiencing any pain in his knee.  Physical examination showed 90 degrees of motion, but the Veteran stated that he was up to 120 degrees in physical therapy.  Trace effusion was noted.  The doctor stated that the Veteran was doing well two months after his surgery, and recommended continued physical therapy to get him back to full activities. 

A September 2010 private treatment note reflects that the Veteran was not experiencing any pain in his knee.  Physical examination showed 135 degrees of motion, with no significant effusion, although quadriceps atrophy was noted.  The doctor stated that the Veteran was doing very well three months after his surgery, and recommended continued physical therapy to finalize his strengthening. 

A November 2010 private treatment note states that the Veteran returned for follow-up regarding his left knee surgery from June 2010.  He stated that his current level of pain was 5/10, and that the worst it had been in the last few days was 5/10.  He stated that he had been doing well but had been active for the past week, which caused elevated discomfort.  He denied any instability and stated that he had been jogging up to a mile and a half.  Physical examination showed that the Veteran was doing reasonably well four months out from his surgery.  The doctor stated that the Veteran could continue to progress in his activities as tolerated. 

A December 2010 VA orthopedic surgery note reflects that the Veteran experienced steady improvement in pain level and function in his left knee.  The orthopedics physician noted that the Veteran was recovering well from his left patellar tendon surgery, and anticipated steady progress over the next six months. 

An April 2011 private treatment note from Washington University School of Medicine stated that the Veteran returned for follow-up regarding his left knee surgery from June 2010.  The Veteran stated that overall he was pleased.  He reported that he had pain every couple of days, and that his current level of pain was 1/10 and that the worst it had been in the last few days was 2/10.  He stated that he played basketball over the winter and had some intermittent swelling, but other than that, he was doing well.  Physical examination showed that the Veteran's incision was well-healed and that he was doing well 10 months out from his surgery.  The doctor encouraged the Veteran to do some jogging and running in the late summer and fall and then build up to basketball next winter.  

In a June 2011 statement, the Veteran stated that since his left knee injury he had significant loss of motion and needed to wear knee braces.  He also reported that he had difficulty carrying his young daughter and going up and down stairs.  He stated that some days he woke up with pain and stiffness in his knees, and he was taking pain medication (800 mg motrin four times per day).  

According to an October 2011 VA treatment note, the Veteran continued to have left knee pain, but the condition was stable and he was finishing up treatment with a private physician at Washington University.  

The Veteran was afforded a VA knee examination in November 2013.  He reported experiencing stiffness in the left knee when he sat for too long, and especially in the early morning.  The Veteran also stated that he could not run much because of the knee pain.  He reported that the knee felt unstable and he wore a brace regularly for any excessive walking or strenuous weight-bearing activity.  He also said that it was hard to climb and descend ladders and stairs.  The Veteran did not report any flare-ups of the knee.  Range of motion testing reflected left knee flexion to 130 degrees with no objective evidence of painful motion, and extension to 10 degrees with no objective evidence of painful motion.  Repetitive use testing did not reflect any additional loss of range of motion. The examiner noted that the Veteran's left knee functional impairment included less movement than usual, pain on movement, deformity, and disturbance of locomotion.  Muscle strength testing and joint stability testing were normal, and there was no history of recurrent patellar subluxation or dislocation.  There was also no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examination report reflected that the Veteran had previously had a meniscal tear in his left knee with frequent episodes of joint pain, and that he had undergone a meniscectomy and did not have any residual signs or symptoms resulting from this procedure.  The examiner noted that the Veteran had a surgical scar on his left knee, but that the total area of the scar was not greater than 39 square centimeters and the scar was not painful or unstable.  The examination report reflects that the Veteran regularly used a knee brace to walk.  
  
In June 2014, the Veteran was afforded another VA knee examination.  The examiner noted that the Veteran had undergone surgery for a left patella tendon repair in 2010.  The Veteran reported stiffness in the knee, especially first thing in the morning or after sitting for long periods.  He also reported swelling in the knee, and stated that the knee was painful if he was on it for prolonged periods of time.  The Veteran stated that he took NSAIDs for symptoms.  He did not report any flare-ups of the left knee.  Range of motion testing revealed left knee flexion to 130 degrees, with objective evidence of painful motion beginning at 130 degrees, and no limitation of extension.  Repetitive use testing did not reflect any additional loss of range of motion.  The examiner noted that the Veteran's left knee functional impairment included less movement than usual, pain on movement, and deformity.  The examiner also noted that the Veteran experienced tenderness or pain to palpation of the left knee.  Muscle strength testing and joint stability testing were normal, and there was no history of recurrent patellar subluxation or dislocation.  There was also no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examination report reflected that the Veteran had previously had a meniscal tear in his left knee with frequent episodes of joint pain, and that he had undergone a meniscectomy and did not have any residual signs or symptoms resulting from this procedure.  The examiner noted that the Veteran had a surgical scar on his left knee, but that the total area of the scar was not greater than 39 square centimeters, and that the scar was not painful or unstable.  The examination report reflects that the Veteran regularly used a knee brace to walk, and that he had a normal heel to toe gait, but with a very slight limp. 

The Veteran's left knee disability has been rated as 10 percent disabling under DC 5299-5024.  Under DC 5024 (rated alongside DC 5003, degenerative arthritis), a 20 percent rating is not warranted unless there is X-ray evidence of involvement of two or more major joints, or where there are incapacitating episodes.  While the Veteran has documented arthritis in his right knee and in both ankles, those joints are already separately rated, and pyramiding is not permitted.  See 38 C.F.R. § 4.14.  Additionally, during each of the Veteran's VA examinations he denied flare-ups, and there is no evidence of incapacitating episodes so as to warrant a 20 percent rating under DC 5003.  Additionally, as discussed below, since the Veteran is eligible for a 10 percent rating for limitation of extension under DC 5261, a separate rating is no longer permissible under DC 5003 (arthritis), which would constitute pyramiding.      

The Board has considered whether an initial disability rating higher than 10 percent based on limitation of motion would be available under DC 5260 (limitation of flexion) and/or DC 5261 (limitation of extension).  According to the June 2014 VA examination report, the Veteran was shown to have extension limited to 10 degrees, which corresponds to a 10 percent rating under DC 5261.  However, the Veteran's range-of-motion findings do not support a 20 percent rating under either DC 5260 or DC 5261.  Aside from a brief period of time following the Veteran's left knee surgery in June 2010, the Veteran's left knee extension has been at most limited to 10 degrees (for which the current 10 percent rating already compensates), and his flexion has not been limited.  See VA examination reports from April 2006, November 2013, and June 2014.  As described above, the Veteran's private treatment records reflect that, following surgery in June 2010, his doctors considered him to be recovering very well, even within the first two months following the surgery.  By April 2011, the Veteran stated that overall he was pleased with the results and reported pain levels of between 1/10 to 2/10, and was engaging in activities such as jogging, running, and playing basketball.  As such, higher ratings under DC 5260 (limitation of flexion) and/or DC 5261 (limitation of extension) are not warranted.   
   
Turning to instability of the knee, the Veteran reported near the beginning of the appeal period, in April 2006, that his left knee would give way when he was walking and would lock when he went up and down stairs.  A "trace" of effusion (swelling) was observed in the months following the Veteran's left knee surgery (see, e.g., August 2010 private treatment note), although by September 2010, no significant effusion was shown.  In November 2013, the Veteran reported that his left knee felt unstable and that he wore a brace regularly for any excessive walking or strenuous weight-bearing activity.  The Board notes that joint stability and muscle strength testing at that time was normal.  The examiner noted the Veteran had previously had a meniscal tear in his left knee, but that after his meniscectomy he did not have any residual signs or symptoms.  The most recent VA examination in 2014 likewise found joint stability and muscle strength testing to be normal, with no evidence of recurrent patellar subluxation or dislocation, and no residual signs or symptoms from the Veteran's meniscectomy.  

Although evidence of instability was not found objectively on VA examination, the Veteran is competent to report symptoms of instability, and the Board finds his reports of instability in 2006 and again in 2013 to be credible.  Further, the record reflects that the Veteran has been issued a knee brace which he has reported using regularly, and the issuance of the knee brace provides further evidence of some instability of the left knee.  Therefore, a separate rating of 10 percent for slight instability of the left knee under DC 5257 is warranted.     

However, the evidence does not support the assignment of an initial rating higher than 10 percent for instability.  To satisfy the criteria for the next higher (i.e. 20 percent) rating under DC 5257, a moderate level of instability must be shown.  In this case, the Veteran's private treatment records reflect that, after his left knee injury was repaired in June 2010, he was very active.  For example, he reported jogging, running, and playing basketball within six months of his left knee surgery.  Additionally, although the Veteran has reported some knee instability and use of a knee brace, there has not been any objective evidence of instability shown.  VA knee examinations in 2006, 2013, and 2014 all contain findings that joint stability testing was normal or within normal limits.  Given that objective knee joint stability testing was consistently found to be normal, with no evidence to the contrary in the Veteran's private treatment records, any instability experienced by the Veteran in the course of his daily activities did not rise to a "moderate" level.  Therefore, a 20 percent rating under DC 5257 is not warranted.        

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As the record does not show evidence of genu recurvatum, impairment of the tibia and/or fibula, or ankylosis of the knee, and as VA examiners concluded that after the Veteran's meniscectomy he did not have any residual signs or symptoms of a meniscus tear, the above diagnostic codes are not applicable in this case. 

A separate compensable rating is not available for the Veteran's scar on his left knee because VA examination findings demonstrate that the scar is not painful and/or unstable, and the total area of the scar does not exceed 39 square centimeters as required for a compensable rating under the diagnostic codes pertaining to scars (DCs 7800-05). 

Additionally, a rating in excess of 10 percent based on functional loss (38 C.F.R. §§ 4.40, 4.45) is not warranted because these factors have already been compensated under DCs 5257 and 5261.  38 C.F.R. § 4.71a.       
    
Thus, after considering all potentially applicable diagnostic codes under the Rating Schedule, the Board finds that the assignment of a separate rating of 10 percent is warranted for slight instability of the left knee, but that ratings higher than 10 percent for either instability or limitation of motion are not warranted.  

Extraschedular Consideration

In exceptional cases, extraschedular ratings may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria explicitly contemplate the Veteran's right ankle and left knee disabilities.  During the period on appeal, the Veteran's right ankle disability was manifested by stiffness, pain, less movement than usual, and pain on movement, with plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  Painful joints are specifically contemplated by DC 5003.  DC 5271 contemplates the functional limitations demonstrated, and the rating criteria are categorized broadly into "moderate" and "marked" limitation of motion.  DC 5271 also implicitly contemplates symptoms of pain.  During the appeal period, the Veteran's left knee disability was manifested by left knee extension at most limited to 10 degrees, and flexion not limited, as well as by stiffness, occasional swelling, pain on movement, slight instability, and deformity.  DC 5261 explicitly encompasses limitation of extension and DC 5257 explicitly addresses knee instability.  DCs 5257 and 5261 also implicitly contemplate symptoms of pain, swelling, and functional impairment.      

Therefore, during the appeal period, the rating criteria are adequate to evaluate the Veteran's left knee and right ankle disabilities, and referral for consideration of extraschedular ratings is not warranted.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extraschedular consideration under Johnson is not warranted. 

ORDER

An initial rating higher than 10 percent for a right ankle disability is denied. 

Subject to the laws and regulations governing payment of monetary benefits, an initial, separate rating of 10 percent for left knee instability is granted. 

An initial rating higher than 10 percent for either left knee instability or limitation of motion is denied. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


